Michele Gallagher v. Mercy Medical Center, Inc., No. 44, September Term, 2018. Opinion by
Greene, J.

CIVIL LAW – THE ONE SATISFACTION RULE – The Court of Appeals held that
Petitioner Michele Gallagher’s medical malpractice claim against Respondent Mercy Medical
Center was barred by the one satisfaction rule. Before filing suit against Respondent, Petitioner
received settlements from the driver and owner of the automobile that struck her vehicle, and
from her uninsured/underinsured motorists carrier, State Farm Mutual Automobile Insurance
Company. Petitioner’s settlement with State Farm encompassed her evaluation as to the same
injuries that she sought to recover from Respondent. Therefore, Petitioner has no damages
remaining to recover from Respondent.
Circuit Court for Baltimore City
Case No. 24-C-16-002363
Argued: January 8, 2019                                                                    IN THE COURT OF APPEALS

                                                                                                  OF MARYLAND

                                                                                                       No. 44

                                                                                                September Term, 2018

                                                                                    ______________________________________

                                                                                              MICHELE GALLAGHER

                                                                                                          v.
                                                                                         MERCY MEDICAL CENTER, INC.


                                                                                    Barbera, C.J.
                                                                                    Greene,
                                                                                    McDonald,
                                                                                    Watts,
                                                                                    Hotten,
                                                                                    Getty,
                                                                                    Wilner, Alan M. (Senior Judge,
                                                                                    Specially Assigned)


                                                                                                      JJ.
                                                                                    ______________________________________

                                                                                              Opinion by Greene, J.
                                                                                    ______________________________________

                                                                                                 Filed: April 29, 2019


  Pursuant to Maryland Uniform Electronic Legal
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                             2019-04-29
                             11:06-04:00



 Suzanne C. Johnson, Clerk
       When multiple tortfeasors contribute to a plaintiff’s injuries, the plaintiff may

choose how to structure his or her litigation against one or all tortfeasors in pursuit of

compensation for those injuries. The law, however, will permit the plaintiff to obtain only

one full satisfaction of his or her injuries. Such satisfaction will preclude the plaintiff from

pursuing other tortfeasors for compensation for the same injuries.

       Petitioner Michele Gallagher (“Ms. Gallagher” or “Petitioner”) was injured in an

automobile accident. She filed a lawsuit and ultimately obtained a settlement from the

negligent driver and owner of the other vehicle, and a settlement from State Farm Mutual

Automobile Insurance Company (“State Farm”), her uninsured/underinsured motorists

carrier. The matter before this Court concerns Ms. Gallagher’s next bite at the apple, as

she now seeks to recover for her injuries from another alleged tortfeasor, Respondent

Mercy Medical Center (“Respondent” or “Mercy”). Through her previous litigation,

however, Petitioner obtained a settlement from State Farm for the same injuries that she

now seeks from Mercy. Therefore, under the circumstances of this case, Petitioner has

received full compensation for her injuries. Accordingly, we shall hold that Petitioner’s

action against Respondent is barred by the one satisfaction rule.

                               FACTUAL BACKGROUND

       On January 15, 2009, Ms. Gallagher was injured when her automobile was struck

from behind by an automobile driven by Phuong Nguyen (“Mr. Nguyen”). Ms. Gallagher

underwent two reconstructive breast surgeries, which were performed at Mercy Medical

Center on April 28, 2011 and October 18, 2012. Following the surgical procedures, Ms.
Gallagher developed an infection identified as cellulitis.1 She was admitted to Mercy to

treat the infection with intravenous antibiotics on November 9, 2012.         Attempts to

administer the antibiotics failed, so on November 12, 2012, she received the antibiotics

through a Peripherally Inserted Central Catheter (“PICC line”). While the PICC line was

being inserted into Ms. Gallagher’s left arm, it accessed or punctured her brachial artery.

Ms. Gallagher underwent vascular surgery to repair her brachial artery. On November 16,

2012, Ms. Gallagher was discharged from Mercy. Thereafter, she received out-patient

treatment at Mercy for pain and Reflex Sympathetic Dystrophy2 in her left arm.

                           PROCEDURAL BACKGROUND

                             The Automobile Accident Action

       On December 16, 2011, Ms. Gallagher filed a Complaint (“Automobile Accident

Complaint”) in the Circuit Court for Baltimore City, naming Mr. Nguyen, Jenny Le Phan

(“Ms. Phan”), and State Farm as defendants. In Count One, Ms. Gallagher alleged

negligence against Mr. Nguyen and Ms. Phan, the owner of the vehicle Mr. Nguyen was

driving.3 Ms. Gallagher sought $2 million for her injuries, which she alleged included


1
 Cellulitis is “[a] bacterial infection of the skin and the tissues beneath it.” AMERICAN
MEDICAL ASSOCIATION, ENCYCLOPEDIA OF MEDICINE 247 (Charles B. Clayman ed.,
1989). Most commonly, the infection enters the skin through a wound, and it is treated
with antibiotics. Id.
2
  According to Dr. David Maine, Jr., M.D., one of Ms. Gallagher’s treating physicians,
Reflex Sympathetic Dystrophy, otherwise known as Complex Regional Pain Syndrome, is
a pain syndrome that is often caused by injuries to a limb.
3
  Ms. Gallagher’s claim against Ms. Phan was based upon the theory of respondeat
superior.

                                            2
emotional pain and suffering, past and future medical expenses, and the inability to engage

in her usual employments, activities, and pursuits.

       In Count Two of the Automobile Accident Complaint, Ms. Gallagher alleged a

breach of contract by State Farm, her uninsured/underinsured motorists carrier. Ms.

Gallagher alleged that, under the terms of her policy, “State Farm agreed to compensate

M[s.] Gallagher for her bodily injuries and losses sustained due to the negligence of an

underinsured motorist up to the prescribed limits.” Ms. Gallagher averred that the alleged

tortfeasors were underinsured motorists4 and, therefore, State Farm stood in breach of

contract when it refused Ms. Gallagher’s demand for insurance proceeds. Ms. Gallagher

claimed that she was “damaged as described in Count [One] of th[e] Complaint[,]” and she

sought $1 million in damages from State Farm.

       On April 17, 2012, Ms. Gallagher settled her negligence claim against Mr. Nguyen

and Ms. Phan. As part of the settlement agreement, Ms. Gallagher accepted $25,000.00,

which represented the full policy limit of Mr. Nguyen’s liability insurance coverage with

Nationwide Mutual Fire Insurance Company. In exchange, Ms. Gallagher signed a Release

of All Claims (“Release”). Therein, Ms. Gallagher released her claims against Mr.

Nguyen, Ms. Phan, and Nationwide, but expressly reserved her claim against State Farm.

The Release made no mention of Mercy. On May 15, 2012, Ms. Gallagher filed a

“Stipulation of Dismissal with Prejudice,” dismissing her claims against Mr. Nguyen and


4
  A negligent motorist is properly classified as “underinsured” when the extent of the
injured party’s uninsured/underinsured motorists coverage exceeds the extent of the
tortfeasor’s liability coverage. Waters v. U.S. Fidelity & Guar. Co., 328 Md. 700, 712 n.
5, 616 A.2d 884, 889 n. 5 (1992).
                                             3
Ms. Phan.

       Ms. Gallagher pursued her breach of contract claim against State Farm, and the

parties proceeded to discovery.5 In her initial responses to State Farm’s interrogatories,

sent on May 16, 2012, Petitioner claimed that she sought to recover from State Farm for

her first breast surgery, pain and suffering, and related bills. Subsequently, in letters dated

February 18 and May 22, 2014, Ms. Gallagher supplemented her discovery responses. She

included bills related to her second breast surgery, cellulitis treatment, PICC line

procedure, vascular surgery, and other treatment following the PICC line procedure.

       On March 6, 2015, Ms. Gallagher sent State Farm a letter supplementing her

answers to State Farm’s interrogatories. Therein, Ms. Gallagher explained that she endured

two surgeries and developed cellulitis, then, in the course of treating the cellulitis, insertion

of a PICC line accessed or punctured her brachial artery, necessitating additional surgery

and causing “severe and permanent impairment to her left [arm]” – all of which was

“causally relate[d] [] to the original accident of January, 2009.” Additionally, two of the

physicians who treated Ms. Gallagher at Mercy, Drs. David Maine, Jr., M.D. and Bernard

W. Chang, M.D., were deposed. Upon questioning by Ms. Gallagher’s counsel, the doctors

affirmed that the breast surgeries, cellulitis, and PICC line procedure and injuries sustained

therefrom were causally connected to the 2009 motor vehicle accident. Both doctors’



5
  Apparently, the issue of whether Mr. Nguyen was negligent, such that Petitioner’s
underinsured motorists policy was triggered, was resolved in favor of Ms. Gallagher and
was not a genuine dispute between the parties for purposes of summary judgment. Thus,
the only issue that Ms. Gallagher and State Farm disputed was damages.

                                               4
statements were slated for use by Ms. Gallagher at her trial. In a letter dated April 28,

2015, Ms. Gallagher provided State Farm with a list of exhibits that she intended to

introduce at trial. The list included her medical bills resulting from the PICC line

procedure.

       On July 29, 2015, State Farm filed a motion to strike discovery materials that Ms.

Gallagher produced belatedly. Rather than asking the trial court to exclude a specific

document from evidence at trial, State Farm sought to end Ms. Gallagher’s practice of

supplementing her discovery responses with reports and bills that were several years old.

The trial court found that Ms. Gallagher had been producing documents “years after the

fact,” and that her conduct was “highly prejudicial to [State Farm] and to the [c]ourt and

[wa]s, therefore, inexcusable.” Accordingly, the trial court granted State Farm’s motion to

strike. As a result, the documents that Ms. Gallagher produced belatedly were excluded

from evidence at trial. According to Ms. Gallagher, some of her bills from the PICC line

procedure were excluded because of the trial court’s ruling on the motion to strike.

       On January 5, 2015, Ms. Gallagher’s trial against State Farm commenced. After

opening statements, the parties settled for $125,000.00. The parties placed their settlement

on the trial record, the trial judge ordered the case settled and dismissed with prejudice,

and the clerk entered the settlement on the docket. On January 22, 2016, the parties filed

a “Stipulation of Dismissal with Prejudice.”

                             The Medical Malpractice Action

       On November 9, 2015, Ms. Gallagher filed a claim against Mercy in the Health Care

Alternative Dispute Resolution Office (“HCADRO”). Ms. Gallagher ultimately waived

                                               5
arbitration in her HCADRO action, and she filed a Complaint (“Medical Malpractice

Complaint”) against Mercy in the Circuit Court for Baltimore City on April 15, 2016. Ms.

Gallagher asserted that Mercy was vicariously responsible for the negligent medical care

that she received during the PICC line procedure.6 She sought damages for personal

injuries, present and future medical expenses, emotional pain and suffering, and inability

to engage in her usual duties, employments, and activities.

       Ms. Gallagher and Mercy proceeded to discovery. In her discovery responses, Ms.

Gallagher identified that, from Mercy, she sought compensation for the injuries she

sustained from the PICC line procedure. In addition, Ms. Gallagher submitted to a

deposition. During the deposition, Mercy’s counsel questioned Ms. Gallagher about the

contents of her State Farm settlement. Mercy’s counsel asked Ms. Gallagher whether she

pursued State Farm for her injuries following the PICC line procedure, as an injury

attributable to the 2009 motor vehicle accident. Ms. Gallagher said, “Initially, that was

one of the actual claims, yes.” Subsequently, Ms. Gallagher’s counsel stated, “She’s not –

I mean, we’re not disputing it.”

       Thereafter, Mercy filed a motion for summary judgment. Mercy argued that Ms.

Gallagher’s claim was barred by the one satisfaction rule. The trial court found that the

damages Ms. Gallagher sought from Mercy were the same damages for which she accepted

a settlement in the automobile accident case. The court concluded that Ms. Gallagher



6
  Ms. Gallagher alleged that Mercy’s staff was medically negligent by puncturing her
brachial artery while inserting the PICC line, and failing to detect and treat her injury in a
timely manner.
                                              6
“already recovered for her injuries as part of her settlement with State Farm[,]” and granted

Mercy’s motion for summary judgment.

         Ms. Gallagher noted an appeal to the Court of Special Appeals. Gallagher v. Mercy

Medical Center, Inc., No. 634, Sept. Term, 2017 (Md. Ct. Spec. App. June 28, 2018). In

an unreported opinion, the Court of Special Appeals affirmed the trial court’s ruling. Id.

at *1. Our intermediate appellate court observed that Ms. Gallagher “sought to recover

from State Farm for all of her injuries, including those resulting from the PICC [line]

procedure.” Id. at *3. Ms. Gallagher obtained a settlement from State Farm, and, in

consideration, she dismissed her claim against State Farm with prejudice. Id. The court

explained that “[Ms.] Gallagher’s appellate contentions boil[ed] down to the assertion that,

if she were able to bring a case against State Farm, and then to bring another [case] against

Mercy, she would be better compensated for her injuries.” Id. at *4.

         Ms. Gallagher filed a petition for writ of certiorari. 461 Md. 482, 194 A.3d 936

(2018). We granted the petition on October 9, 2018 to review whether Ms. Gallagher’s

settlement with State Farm constituted a full satisfaction of her injuries, thereby barring

Ms. Gallagher’s claim against Mercy pursuant to the one satisfaction rule.7


7
    The questions presented, as articulated by Petitioner, are:

      1. Does the One Satisfaction Rule Bar Recovery in a Lawsuit Against a Subsequent
         Tortfeasor When No Judgment was Entered in a Prior Lawsuit, and the Prior
         Lawsuit was Resolved [] by Settlement and Release that Did Not Release Claims
         Against the Subsequent Tortfeasor?

   2. Did the Circuit Court Err in Granting Summary Judgment and Did the Court of
       Special Appeals Err in Affirming the Summary Judgment, Because Both Courts
(continued . . .)
                                                7
                           THE ONE SATISFACTION RULE

       It is a “well-settled principle of tort law that a negligent actor is liable not only for

the harm that he directly causes but also for any additional harm resulting from normal

efforts of third persons in rendering aid, irrespective of whether such acts are done in a

proper or a negligent manner.” Underwood-Gary v. Mathews, 366 Md. 660, 668, 785 A.2d
708, 712-13 (2001) (quoting Morgan v. Cohen, 309 Md. 304, 310, 523 A.2d 1003, 1005-

06 (1987)) (internal quotation marks omitted). For instance, if a plaintiff is injured in a

motor vehicle accident by a negligent driver, the tortfeasor may be held liable for the

plaintiff’s resulting injuries. Id. (citing Morgan, 309 Md. at 310, 523 A.2d at 1006). If,

subsequently, in the course of receiving treatment for his or her injuries, the plaintiff is

negligently treated by a physician, the physician’s negligence is a subsequent tort for which

the original tortfeasor and the doctor are jointly liable. Id. at 668-69, 785 A.2d at 713

(citing Morgan, 309 Md. at 310, 523 A.2d at 1006).

       Although liability for a particular harm may be shared by multiple tortfeasors, the

plaintiff is entitled to one compensation for his or her injuries. Id. at 667-69, 785 A.2d at

712-13. The one satisfaction rule establishes that a plaintiff is entitled to one compensation

for his or her loss, and satisfaction of the plaintiff’s claim prevents the plaintiff from

pursing another who may be liable for the same damages. Id. at 667, 785 A.2d at 712

(stating the “general principle [of tort law] that a plaintiff is entitled to but one




(. . . continued)
         F[a]iled to Follow Maryland Precedent Regarding the One Satisfaction Rule and
         Regarding the Effect of Release and Settlement of Claims?
                                               8
compensation for her loss and that satisfaction of her claim prevents further action against

another for the same damages.”) (citations omitted) (internal quotation marks omitted).

The rule applies when an individual seeks to be compensated for injuries that he or she

sustained, yet, in prior litigation, that individual was already compensated for the same

injuries by a joint tortfeasor, concurrent wrongdoer not acting in concert, or a paying party

who has “no connection with the tort at all.” Morgan, 309 Md. at 312, 523 A.2d at 1006

(citation omitted). Under such circumstances, the equitable one satisfaction rule applies to

prevent double recovery for the same injuries. Id. at 320, 523 A.2d at 1011.

                               STANDARD OF REVIEW

       A trial court may grant summary judgment in favor of the moving party if there is

no genuine dispute as to any material fact, and the moving party is entitled to judgment as

a matter of law. Kennedy Krieger Institute, Inc. v. Partlow, 460 Md. 607, 632, 191 A.3d
425, 440 (2018) (citation omitted).    The court must view the motion in the light most

favorable to the non-moving party. Id. at 632-33, 191 A.3d at 440 (citation omitted). “The

question of whether a trial court’s grant of summary judgment was proper is a question of

law subject to a de novo review on appeal.” Id. at 632, 191 A.3d at 440 (citations omitted).

We independently review the record to determine whether there is a genuine dispute as to

any material fact and, if not, whether the moving party was entitled to judgment as a matter

of law. Id.

                                      DISCUSSION

       We have defined a “satisfaction” as “an acceptance of full compensation for [an]

injury[.]” Morgan, 309 Md. at 312, 523 A.2d at 1007. Under the one satisfaction rule,
                                             9
once the plaintiff has obtained a full satisfaction, he or she is prevented from pursuing

another who may be liable for the same damages. Underwood-Gary v. Mathews, 366 Md.

at 667, 785 A.2d at 712 (citations omitted).

       In order to decide whether a plaintiff’s claim is barred by the one satisfaction rule,

the court must “study and compar[e]” the injuries for which the plaintiff received recovery

in his or her initial action, and the injuries for which the plaintiff seeks recovery in his or

her subsequent action. Id. at 673, 785 A.2d at 716 (citation omitted). The injuries for

which the plaintiff was compensated in the initial action “are to be ascertained . . . from an

examination of the pertinent portions of the record . . . includ[ing] plaintiff’s answers to

interrogatories, the pretrial order, the testimony, the charge of the court and the opening

and closing statements of counsel.” Id. at 673, 785 A.2d at 715. The plaintiff sets forth

the injuries he or she seeks in the subsequent action by responses to discovery, for example

“in [the] plaintiff’s answers to interrogatories and in the pretrial order.” Id.

       In the present case, Petitioner contends that Respondent is liable for medical

malpractice. Respondent contends that Petitioner’s claim is barred by the one satisfaction

rule because of Petitioner’s recovery in the automobile accident case. Accordingly, the

dispositive question is: Did the satisfaction from the automobile accident action encompass

all of the injuries sustained by Petitioner, including those injuries, in the subsequent

proceeding, alleged to be attributable to medical malpractice? See Underwood-Gary, 366
Md. at 672, 785 A.2d at 715; see also Morgan, 309 Md. at 321, 523 A.2d at 1011. If the

satisfaction only compensated the plaintiff for the injuries he or she initially sustained from

the automobile accident, the plaintiff’s claim for injuries that resulted from the subsequent

                                               10
malpractice is not barred. See Underwood-Gary, 366 Md. at 672, 785 A.2d at 715; see

also Morgan, 309 Md. at 321, 523 A.2d at 1011. If, however, the satisfaction compensated

the plaintiff for all of the injuries he or she sustained from the automobile accident and the

malpractice, the plaintiff’s medical malpractice claim is barred by the one satisfaction rule.

See Underwood-Gary, 366 Md. at 672, 785 A.2d at 715; see also Morgan, 309 Md. at 321,

523 A.2d at 1011. The question of whether full satisfaction has been obtained is one of

fact. Underwood-Gary, 366 Md. at 672, 785 A.2d at 715. In the appropriate case, such as

the case at bar, the issue may be properly decided by the trial court on a motion for

summary judgment. See, e.g., id. (explaining that the application of the one satisfaction

rule is an issue that may be properly decided by the trial court on a motion for summary

judgment).

       In Morgan v. Cohen, Wendy R. Hovermill was struck by an automobile driven by

James Jones. 309 Md. at 308, 523 A.2d at 1004. As Ms. Hovermill was a minor, her

mother sued Mr. Jones for negligence. Id. at 308, 523 A.2d at 1005. The suit was settled,

an order of satisfaction was signed, and the parties executed a release. Id. Subsequently,

Ms. Hovermill’s mother brought a medical malpractice action against Dr. Edward R.

Cohen, M.D., who treated Ms. Hovermill after the automobile accident. Id. at 308-09, 523

A.2d at 1005. Dr. Cohen moved for summary judgment, and the trial court granted his

motion. Id. at 309, 523 A.2d at 1005. While the case was pending before the Court of

Special Appeals, we granted certiorari. Id.

       We explained that the “policy against double recovery does not apply when a

judgment against the original tortfeasor for the original tort only has been satisfied, at least

                                              11
when the subsequent tortfeasor has not been joined in that suit.” Id. at 320-21, 523 A.2d

at 1011. There was an outstanding question of fact as to whether the satisfied judgment

included damages for both torts or the original tort only. Id. at 321, 523 A.2d at 1011.

That, we held, was “a question of fact for the trial court.” Id. Therefore, we reversed the

trial court’s judgment and remanded the case for further proceedings. Id.

       In Underwood-Gary v. Mathews, we held that a plaintiff who was injured in an

automobile accident was barred from pursuing litigation against her treating physicians

because, through prior litigation, she had already received satisfaction for her injuries from

the negligent driver. 366 Md. at 674-75, 785 A.2d at 716-17. There, Rita Underwood-

Gary and Marie Thompson were involved in a motor vehicle accident, after which Ms.

Underwood-Gary sued Ms. Thompson for negligence. Id. at 663-64, 785 A.2d at 709-10.

The matter proceeded to trial. Id. at 664, 785 A.2d at 710. Ultimately, the jury awarded

Ms. Underwood-Gary a verdict in the amount of $9,087.00, and she appealed. Id. at 665-

66, 785 A.2d at 711. While the appeal was pending, the parties settled for $20,000.00, the

limit of Ms. Thompson’s liability insurance policy. Id. at 666, 785 A.2d at 711. The appeal

was dismissed, and the trial court entered an order of satisfaction. Id.

       One week later, Ms. Underwood-Gary filed a medical malpractice action against the

doctors who treated her after the automobile accident. Id. The doctors moved for summary

judgment, arguing, in relevant part, that Ms. Underwood-Gary’s claim was barred by the

one satisfaction rule. Id. The trial court denied the doctors’ motion, and the case proceeded

to trial. Id. The jury found for Ms. Underwood-Gary and awarded her $437,073.69. Id.

at 666, 785 A.2d at 712.

                                             12
       The Court of Special Appeals reversed the trial court, and we affirmed that

judgment. Id. at 667, 785 A.2d at 712. We held that Ms. Underwood-Gary’s medical

malpractice claim was barred by the one satisfaction rule. Id. Based on the portions of the

record that were provided, we concluded that “the satisfied judgment in the Thompson

litigation embodie[d] an evaluation as to all of the harms that [Ms. Underwood-Gary] later

claimed in the malpractice action.” Id. at 673, 785 A.2d at 716. The jury evaluated all of

Ms. Underwood-Gary’s claims and determined their worth, and that judgment precluded

re-litigating the value of her claims. Id. at 673-74, 785 A.2d at 716. In conclusion, we

quoted the Court of Special Appeals to explain that “[w]hile the amount of the auto

negligence settlement may not have been ‘satisfactory’ to [Ms. Underwood-Gary], when

the damage claim that she had been asserting was ‘satisfied’ as a matter of law, she was

thereafter prohibited from recovering more funds for the same injuries.” Id. at 674-75, 785

A.2d at 716. Therefore, we held that Ms. Underwood-Gary had no remaining damages to

recover in the medical malpractice action. Id. at 675, 785 A.2d at 717.

       Turning to the matter sub judice, we necessarily begin by identifying what

constituted Petitioner’s alleged “satisfaction.” At issue is the settlement that Petitioner

received from State Farm. The parties do not dispute that Petitioner received the bargained-

for $125,000.00 from State Farm and, in exchange, Petitioner filed a stipulation of

dismissal with prejudice.    Petitioner contends, however, that the settlement cannot

constitute a complete and full “satisfaction.” According to Petitioner, the one satisfaction

rule only applies when the plaintiff, through prior litigation, obtained a judgment that was

paid in full.

                                            13
       In effect, Petitioner asks this Court to rename the “one satisfaction rule” the “one

judgment rule.” We see no reason why a settlement accompanied by a dismissal with

prejudice may not, in appropriate cases, constitute “an acceptance of full compensation for

the [plaintiff’s] injury.” Morgan v. Cohen, 309 Md. at 312, 523 A.2d at 1007 (defining

“satisfaction”). Indeed, in Morgan v. Cohen and in Underwood-Gary v. Mathews, the

plaintiffs ultimately received their satisfactions by way of settlement. Underwood-Gary,

366 Md. at 674-75, 785 A.2d at 716-17 (holding that the one satisfaction rule barred the

plaintiff’s action, where the plaintiff already recovered for her losses by way of a

settlement); Morgan, 309 Md. at 321, 523 A.2d at 1011 (holding that there was an

outstanding question of fact as to whether the plaintiff’s settlement fully compensated her

for her injuries). Moreover, the dispositive question in any one satisfaction rule claim is

did the satisfaction compensate the plaintiff for all of his or her injuries; the question is not

by which vehicle did the plaintiff obtain full compensation for his or her injuries.         See

Underwood-Gary, 366 Md. at 667-69, 785 A.2d at 712-13; see also Morgan, 309 Md. at

320-21, 523 A.2d at 1010-11.

       Unlike the parties in Underwood-Gary, Petitioner and State Farm did not reach a

full trial on the merits. See 366 Md. at 664-67, 785 A.2d at 710-12 (analyzing whether the

plaintiff’s injuries were fully satisfied, when the plaintiff obtained a settlement after a full

trial while an appeal was pending). Petitioner and State Farm, however, engaged in years

of litigation over the subject matter of the lawsuit. As such, when ruling on the motion for

summary judgment, the trial court here had the benefit of the Automobile Accident

Complaint, depositions, hearing transcripts, motions, and Petitioner’s responses and

                                               14
supplements to State Farm’s discovery. In addition, the trial court had the Medical

Malpractice Complaint, Petitioner’s deposition, hearing transcripts, motions, and

Petitioner’s responses to Respondent’s discovery. Thus, not unlike Underwood-Gary,

there was sufficient information before the trial court to compare the injuries that were

satisfied by the State Farm settlement with the injuries that Petitioner claimed in the

medical malpractice claim against Respondent.8 Underwood-Gary, 366 Md. at 673-74,
785 A.2d at 716 (reviewing portions of the trial record, and concluding that the doctors

were entitled to summary judgment under the one satisfaction rule). Importantly, these

facts, derived from the Complaints, Petitioner’s discovery responses, hearings, and

depositions, are not in dispute. See Kennedy Krieger Institute v. Partlow, 460 Md. 607,

632, 191 A.3d 425, 440 (2018) (explaining that, for summary judgment to be appropriate,

there must be no material fact in dispute).

       Having determined that the State Farm settlement was a satisfaction, we must

determine whether it constituted a full satisfaction of all of Petitioner’s injuries, such that

the one satisfaction rule precludes Petitioner’s claim against Respondent. A review of the

records from the automobile accident case indicates that Petitioner’s settlement with State



8
  In this regard, the case at bar is distinguishable from Hartlove v. Bedco Mobility, Inc., 72
Md. App. 208, 527 A.2d 1342 (1987). In Hartlove, the Court of Special Appeals held that
a settlement “does not, of itself and without regard to its terms, have the automatic effect
of precluding further proceedings . . . and the [trial] court therefore erred in dismissing the
actions on that basis.” Id. at 214, 527 A.2d at 1345. In that case, the court did not have
the details of the settlement before it. Id. Accordingly, the intermediate appellate court
remanded the case to the trial court to determine the effect that the initial settlement had on
the subsequent litigation. Id. Thus, Hartlove is distinguishable from the present case, as
we have the benefit of a thorough record of the parties’ litigation prior to settlement.
                                              15
Farm covered Petitioner’s evaluation as to all of the injuries that she later claimed in the

medical malpractice action. Namely, the settlement compensated Petitioner for her injuries

resulting from the PICC line procedure, which she now seeks to recover from Respondent.

         In Petitioner’s Automobile Accident Complaint, Petitioner alleged that the

automobile accident caused her injuries, namely bodily injuries, pain and suffering,

medical expenses, and the inability to engage in her usual pursuits. In Petitioner’s

responses to State Farm’s discovery requests, she made clear that she intended that her

claim encompass her assertion that the automobile accident was a direct and proximate

cause of her PICC line injuries. She itemized hospital and doctors’ bills that resulted from

the PICC line procedure in her supplemental responses to State Farm’s interrogatories.

Additionally, in Petitioner’s correspondence with State Farm, Petitioner described the pain

and procedures that she endured during and subsequent to the PICC line procedure.

         Furthermore, Petitioner obtained deposition testimony which tended to show that

the PICC line injuries were causally connected to the underlying motor vehicle accident.

It was necessary for Petitioner to establish this causal connection in order to collect from

State Farm because State Farm was responsible for paying her underinsured motorists

claim upon proof that she was injured by a negligent and underinsured driver and/or vehicle

owner.     The doctors, through their alleged malpractice, may have caused Petitioner

additional harm, but Petitioner specifically sought to recover damages for those injuries in

her claim against State Farm.9


9
  Petitioner argues that the Release, executed by Mr. Nguyen, Ms. Phan, Nationwide, and
(continued . . .)
                                            16
       Petitioner contends that her settlement with State Farm did not constitute a full

satisfaction of all her injuries. She posits that the trial court’s ruling, which precluded

Petitioner from entering belatedly produced documents into evidence during her trial

against State Farm, encompassed medical bills from the PICC line procedure. Because she

could not enter those records into evidence, Petitioner maintains that she could not have

been fully compensated for her injuries by State Farm. If we were to accept Petitioner’s

approach, it would mean that she could evade the consequences of her discovery sanction.

       Petitioner adds that her decision to settle was based in part on the trial court’s

“adverse pretrial ruling” (i.e. discovery sanction) and on State Farm’s assertion that the

accident was not a proximate cause of her PICC line injuries. Thus, Petitioner argues that

her settlement, for “a fraction of the $2 million [that] she claimed,” cannot be a full

satisfaction because it was the result of a compromise.

       In Underwood-Gary, we explained that different juries will value a verdict for the

same injuries differently. 366 Md. at 673, 785 A.2d at 715. (“The very nature of the process

of admeasuring damages for personal injuries results in different juries reaching different




(. . . continued)
Petitioner, did not discharge Respondent from liability. This Court has defined a “release”
as “a surrender of the cause of action, which might be gratuitous, or given for inadequate
consideration.” Morgan, 309 Md. at 312, 523 A.2d at 1007; see also Maryland Code Ann.,
Courts & Judicial Proceedings Article § 5-401.1 (governing the effect of a release on a
subsequent tortfeasor’s liability). Respondent does not contend that the Release served to
release Respondent from liability. Given that the parties agree that Respondent was not
released from liability, we do not analyze the scope of the Release. The only issue before
this Court is that of satisfaction. See Morgan v. Cohen, 309 Md. 304, 312, 523 A.2d 1003,
1007 (explaining that there is a “genuine distinction” between a release and a satisfaction
of a claim).
                                            17
results in evaluating the same injuries.”). Therefore, to have the jury for the subsequent

action review the jury’s verdict in the initial action and determine whether it constituted a

full satisfaction of the plaintiff’s injuries “would be of no legal significance.” See id.

Likewise, individuals will value a settlement for the same injuries differently. Here, by

accepting a settlement, Petitioner evaluated – for herself – her claim against State Farm.

She weighed her claim’s value against the risk of placing her fate in the hands of the jury.

That claim encompassed her PICC line injuries, for which she now seeks recovery from

Respondent. Where, as here, Petitioner enters into an entirely voluntary settlement for all

of the injuries that she sustained, she cannot ask the court to conduct a post hoc appraisal

of the value of her claims.10


10
   Finally, Petitioner argues that her settlement with State Farm cannot constitute a full
satisfaction of her injuries pursuant to the collateral source doctrine. Petitioner raised this
issue for the first time in her Reply brief. She did not raise it in her petition for a writ of
certiorari or her initial brief. Ordinarily, we “will consider only an issue that has been
raised in the petition for certiorari . . . and that has been preserved for [our] review.”
Maryland Rule 8-131(b). We will, in this case, exercise our discretion to reach Petitioner’s
claim in the interest of the parties and judicial economy.

       Uninsured/underinsured motorists insurance is unique because, unlike traditional
types of insurance, as a condition precedent to holding the insurer liable, the insured must
have been injured by a negligent driver. Andrew Janquitto, Uninsured Motorists Coverage
in Maryland, 21 U. BALT. L. REV. 171, 181 (1992) (explaining that uninsured/underinsured
motorists coverage is “the only widely marketed first-party insurance that predicates
indemnification on the negligent conduct of a third party.”). Importantly, however, the
collateral source doctrine only applies when the plaintiff has been compensated for his or
her injuries from a source unrelated to the tortfeasor. Eastern Shore Title Co. v. Ochse,
453 Md. 303, 340, 160 A.3d 1238, 1260 (2017); Norfolk Southern Ry. Corp. v. Tiller, 179
Md.App. 318, 330, 1280 (2008) (citing Motor Vehicle Admin. v. Seidel, 326 Md. 237, 254
(1992)) (“The [collateral source rule] does not differentiate between the nature of benefits,
so long as they did not come from the defendant or a person acting for him.”).
(continued . . .)

                                              18
                                     CONCLUSION

       Petitioner’s settlement with State Farm embodied her evaluation as to all of the

injuries that she claimed in her medical malpractice action against Respondent. Petitioner’s

claim against Respondent is, thus, barred by the one satisfaction rule. We affirm the

judgment of the Court of Special Appeals, which affirmed the trial court’s ruling granting

summary judgment in favor of Respondent.

                                             JUDGMENT OF THE COURT OF
                                             SPECIAL    APPEALS   AFFIRMED.
                                             COSTS IN THIS COURT TO BE PAID
                                             BY PETITIONER.




(. . . continued)
         Although State Farm was not a tortfeasor, State Farm would be liable only for the
injuries that Mr. Nguyen’s and/or Ms. Phan’s negligence caused, including Respondent’s
alleged medical negligence. Mr. Nguyen and Ms. Phan are, of course, connected to
Respondent because of their status as successive tortfeasors. See Underwood-Gary, 366
Md. at 669 n. 7, 785 A.2d at 713 n.7 (noting that “[s]uccessive tortfeasors are ‘those whose
negligent acts produce discrete, albeit overlapping or otherwise related, injuries.’”)
(citation omitted). State Farm’s contractual liability was inextricably bound to Petitioner’s
tort damages. Therefore, State Farm was not unrelated to the tortfeasors, and the collateral
source doctrine does not apply in this case.
                                             19